The employer and insurance carrier have appealed from an award for disability compensation in favor of the claimant. The employer was engaged in the manufacture of ladies’ coats. Claimant was employed as a presser. The State Industrial Board found that on January 17, 1941, the claimant reached the door of his employer’s premises and that while he was off the public highway and on the employer’s premises and while holding the doorknob for the purpose of opening the door he slipped and fell and received the injuries for which compensation was allowed. The only issue is whether or not the accidental injuries arose out of and in the course of employment. The evidence sustains the finding of the State Industrial Board. Award unanimously affirmed, with costs to the State Industrial Board. Present —. Hill, P. J., Crapser, Heffernan, Schenck and Foster, JJ.